Citation Nr: 1214948	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a hernia.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a heart disability, claimed as a heart murmur.

4. Entitlement to service connection for symptoms of dizziness, claimed as vertigo or Meniere's syndrome, to include as secondary to service-connected bilateral hearing loss and recurrent tinnitus.

5. Entitlement to a compensable evaluation for bilateral hearing loss.

6. Entitlement to an evaluation in excess of 10 percent for recurrent tinnitus.

7. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a heart disability and symptoms of dizziness, a compensable evaluation for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence of record does not indicate that the Veteran has been diagnosed with a hernia, or residuals thereof, at any point during the appeal period.

2. The competent evidence of record does not indicate that the Veteran has been diagnosed with a chronic bilateral knee disability at any point during the appeal period.

3. The Veteran's service-connected recurrent tinnitus is assigned a 10 percent evaluation, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. A hernia, or residuals thereof, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2. A bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for recurrent tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received through April 2008, November 2008 and March 2010 notice letters.  The Veteran's claims were subsequently readjudicated, most recently in a January 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports related to the disabilities adjudicated below that have been identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's service connection claims, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he currently suffers from a hernia disability.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).  There is no evidence of an in-service event, injury or disease related to the Veteran's bilateral knees and no assertion by the Veteran of any in-service event.  As such, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts entitlement to service connection for a hernia and a bilateral knee disability as directly related to active service.  Service treatment records are absent complaints of, or treatment for, a hernia or bilateral knee condition during service.  On the April 1970 Report of Medical History at separation, the Veteran denied hernia, "trick" or locked knee, and bone or joint deformity.  The accompanying physical examination was normal and noted no pertinent defects or diagnoses.  The Veteran has not made any assertions as to in-service complaints for his knees.  

Further, while the record supports the Veteran's assertion of a prior hernia repair and current bilateral knee pain, there is no competent evidence of record that he is currently diagnosed with, or is being treated for, a hernia, or chronic residuals thereof, or a bilateral knee disability.  Significantly, the Board observes the Veteran underwent an umbilical hernia repair in June 2005 without complication.  There is no indication in the record, nor assertion by the Veteran, that he has subsequently sought treatment for a hernia, or residuals thereof, following the June 2005 procedure.

The Board acknowledges the Veteran current complaints of bilateral knee pain.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Board has also considered whether the June 2005 umbilical hernia repair is indicative that the Veteran may have suffered a related disability that has resolved over the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  However, as discussed above, the record is void of any indication that the Veteran has complained of, sought treatment for, or has been diagnosed with, a hernia or bilateral knee disorder at any point during the appeal period, which commenced at the earliest in May 2008.  See May 2008 VA Form 21-4142.  Therefore, records related to the June 2005 umbilical hernia repair may not be relied upon to determine the Veteran suffers a related current disability.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

Accordingly, for the reasons discussed above, the Board concludes that the preponderance of the evidence is against the claims for service connection for a hernia and bilateral knee disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an evaluation in excess of 10 percent for recurrent tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides for a single 10 percent evaluation, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In light of the foregoing, the Board concludes that the current version of Diagnostic Code 6260 specifically prohibits a schedular evaluation in excess of a single 10 percent rating for tinnitus, however perceived.  As such, the Veteran's claim for an evaluation in excess of 10 percent for his service-connected tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

As a final note, the discussion above reflects that the symptoms of the Veteran's recurrent tinnitus are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  While the Veteran has asserted his service-connected recurrent tinnitus causes dizziness, which has interfered with his employment, such symptomatology is related to a separate claim of service connection that will be discussed further below and, therefore, is not part of the current claim for an increased evaluation for tinnitus.


ORDER

Service connection for a hernia is denied.

Service connection for a bilateral knee disability is denied.

An evaluation in excess of 10 percent for recurrent tinnitus is denied.


REMAND

The Veteran asserts entitlement to service connection for symptoms of dizziness as secondary to service-connected bilateral hearing loss and recurrent tinnitus, and also claims service connection for a heart disability.  Furthermore, he asserts entitlement to a compensable evaluation for bilateral hearing loss as well as a total disability evaluation based on individual unemployability (TDIU).  For the reasons discussed below, these claims must be remanded for additional development prior to a decision on appeal.

With respect to the claim of service connection for a heart disability, the Veteran submitted a July 2010 statement from Dr. Fair indicating he has a low grade systolic heart murmur, and has been treating the Veteran for over seven years.  Further, at his enlistment examination, the Veteran reported a history of heart murmur in 1966.  See June 1968 Report of Medical History.  However, the examiner noted none was heard on examination and the Veteran's heart and vascular system were clinically evaluated as normal.  See June 1968 Report of Medical Examination.  Therefore, he is presumed sound at service entrance.  See 38 U.S.C.A. § 1111.  To rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability both (1) preexisted active service and (2) was not permanently aggravated beyond its normal progression during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As such, on remand, the Veteran should be provided a VA examination to address whether his current symptoms of heart murmurs represent an underlying disability and, if so, whether the current disorder, if related to active service, pre-existed active service and/or was aggravated during service.

In addition, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, which included Dr. Fair's contact information.  However, to date, no attempt has been made to obtain these records.  VA's duty to assist includes attempting to obtain all relevant private treatment records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(1).  As such, on remand, the AOJ should attempt to obtain these records.

With respect to the Veteran's claim of service connection for dizziness, claimed as vertigo or Meniere's syndrome, the Veteran was provided a VA examination in May 2010.  Following a review of the claims file, the VA examiner opined that, even if the symptoms described by the Veteran represented true vertigo, such complaints are less likely as not related to his service-connected bilateral hearing loss and/or tinnitus.  However, the Board notes that the Veteran's use of the term "related" is not sufficient to address the specific elements of a secondary service connection claim, namely proximate causation and aggravation.  As such, the May 2010 VA examination is inadequate for the purposes of determining service connection, and a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

With respect to the Veteran's claim for a compensable evaluation for bilateral hearing loss, he submitted the results of a private audiogram dated December 2009.  38 C.F.R. § 4.85 specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometric test.  The word list requirement in the regulation is very specific and differs from other word lists used to test impairment, such as the CID W-22 list.

It is not clear what test was used by the Veteran's private audiologist for the December 2009 evaluation.  When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The holding was limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Id.  Accordingly, clarification is necessary to clarify the December 2009 private audiologic report.

Finally, the Veteran's claim for TDIU is impacted by the outcome of his service connection and increased evaluation claims and therefore, the TDIU claim is inextricably intertwined with these claims.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is "inextricably intertwined" with the service connection and increased evaluation claims, the TDIU claim must also be remanded to the AOJ in accordance with the Court's holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's private audiologist and ask for clarification regarding the December 2009 audiological evaluation as to what audiometric test was used and what speech discrimination test was used in rendering the audiological findings and speech discrimination scores.  Specifically, the Veteran's private audiologist should be asked whether the Maryland CNC word list and audiometric test was used in conducting the Veteran's audiological evaluation in December 2009.  The Veteran should be informed of VA's attempts to contact his private audiologist and obtain the requested information.

2. Contact the Veteran and request he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all treatment records related to his claimed heart disability.  The AOJ should then obtain any relevant treatment records identified by the Veteran.  An appropriate period of time should be allowed for a response.  Any negative response should be documented into the record.

3. Following the above, schedule the Veteran for a VA examination to address the nature and etiology of a disorder manifested by symptoms of heart murmur.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer a diagnosis of any current disorder manifested by symptoms of heart murmurs and, if such a diagnosis is offered, address the following: 

a. Does the record contain clear and unmistakable evidence (i.e., obvious or undebatable) that the Veteran had a disorder manifested by symptoms of heart murmurs that existed prior to his entry onto active duty?  Please identify any such evidence with specificity.

b. If the answer to (a) is yes, does the record contain clear and unmistakable evidence (i.e., obvious or undebatable)that the preexisting disorder was either (i) not aggravated by service or (ii) that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

c. If the answer to either (a) or (b) is no, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current heart disorder is etiologically related to his active service?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed symptoms of dizziness.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address whether the Veteran's claimed symptoms of dizziness and unsteadiness are attributable to a clinical diagnosis.  If a diagnosis is rendered, the examiner should also address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current disorder resulting in symptoms of dizziness is proximately due (caused by) to the Veteran's service-connected bilateral hearing loss and/or tinnitus?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current disorder resulting in symptoms of dizziness has been aggravated beyond its normal progression by the Veteran's service-connected bilateral hearing loss and/or tinnitus?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability(i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


